
	
		III
		112th CONGRESS
		2d Session
		S. RES. 384
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2012
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the first Tuesday in March as National
		  Public Higher Education Day.
	
	
		Whereas the economic strength of the United States and its
			 ability to create jobs and compete globally requires a skilled workforce
			 educated for a 21st century economy;
		Whereas according to the Department of Education, over
			 14,000,000 students attend public postsecondary degree-granting institutions
			 across every State in the United States, comprising almost ¾ of postsecondary
			 students in the United States;
		Whereas the Federal Reserve Bank of St. Louis has found
			 that publicly supported community colleges “enroll almost half of all U.S.
			 undergraduate students and are essential for work force training and
			 retraining”;
		Whereas according to the Center for Measuring University
			 Performance, ½ of the top 50 research universities in the United States are
			 public institutions, from Virginia to Washington, Texas to Minnesota, Ohio to
			 Colorado, and many more;
		Whereas according to the Department of Veterans Affairs,
			 during the 2009–2010 academic year, public universities made up 2 of the top 5
			 most popular choices for students who used benefits from the Post-9/11 Veterans
			 Educational Assistance Act of 2008 (38 U.S.C. 3301 et seq.); and
		Whereas the first Tuesday in the month of March is an
			 appropriate day to designate as National Public Higher Education Day: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 first Tuesday in the month of March as National Public Higher Education
			 Day;
			(2)recognizes the
			 importance of public higher education for growing a skilled domestic workforce,
			 promoting research and innovation, and advancing the global competitiveness of
			 the United States; and
			(3)calls upon the
			 people of the United States to observe National Public Higher Education Day
			 with appropriate ceremonies and activities.
			
